         

Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(this “First Amendment”) is executed on December 12, 2008, but effective as of
December 1, 2008, between Belden Inc., a Delaware corporation (the “Company”),
and John Stroup (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive entered into an Amended and Restated
Executive Employment Agreement on April 1, 2008 (the “Agreement”); and
     WHEREAS, the Company and Executive desire to amend the Agreement so as to
further conform the existing terms of Executive’s employment with Section 409A
of the Internal Revenue Code of 1986, as amended and the final Treasury
Regulations related thereto, and in other respects.
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Section 7(e)(i) of the Agreement is hereby amended and restated to read
in its entirety as follows:
     (i) Executive’s Base Salary or annual target bonus opportunity is
materially reduced;
     2. Section 8(c)(iv) of the Agreement is hereby amended by (a) adding
“semi-monthly” immediately before “payroll installments” in the first paragraph
thereof, (b) changing “purposed” to “purposes” in the second paragraph thereof,
and (c) adding “semi-monthly” immediately before “payroll date” in each of
subparagraphs (2), (3) and (4) thereof.
     3. Section 10(b) of the Agreement is hereby amended and restated to read in
its entirety as follows:
     (b) BUY-OUT RSU AND BUY-OUT OPTION GRANTS; RETENTION AWARD. Upon the
occurrence of a Change in Control of the Company, the Buy-Out RSUs to the extent
not vested, and the Buy-Out Option and the Retention Award to the extent not
vested and exercised by Executive, shall immediately vest in full, the Buy-Out
RSUs shall be immediately payable to Executive (unless payment shall be deferred
in accordance with the terms thereof), and the Buy-Out Option and Retention
Award shall be exercisable.
     4. Section 10(c)(iv) of the Agreement is hereby amended and restated to
read in its entirety as follows:
          (iv) A lump sum severance payment in the aggregate amount equal to the
product of (A) the sum of (1) Executive’s then Base Salary plus (2) his annual
target bonus multiplied by (B) two (2), to be paid within ten (10) business days
after Executive’s

 



--------------------------------------------------------------------------------



 



termination from employment; provided, unless the Change of Control occurring on
or preceding such termination also meets the requirements of
Section 409A(a)(2)(A)(v) and Treasury Regulation Section 1.409A-3(i)(5) (or any
successor provision) thereunder (a “409A Change in Control”), the amount payable
to Executive under this subparagraph (iv) shall be paid to Executive in equal
semi-monthly payroll installments over a period of twenty-four (24) months, not
in a lump sum, to the extent necessary to avoid the application of Section
409A(a)(1)(A) and (B);
     5. Section 10(d)(iv) of the Agreement is hereby amended by adding the
following at the end thereof:
; provided, to the extent applicable under Section 409A as a “deferral of
compensation,” and not as a “short-term deferral” under Treasury
Regulation Section 1.409A-1(b)(4), the payments and benefits payable to
Executive under this Section 10(d) shall be subject to the Safe Harbor and
Postponement provided at Section 8(c)(iv).
     6. Section 13 of the Agreement is hereby amended by changing the Company’s
address for notice to: 7733 Forsyth Boulevard, Suite 800, St. Louis, Missouri
63105, Attn: General Counsel.
     7. Section 20(b) of the Agreement is hereby amended and restated to read in
its entirety as follows:
     (b) With regard to any provision herein that provides for the reimbursement
of expenses or the provision of in-kind benefits, except as permitted by
Section 409A, (i) all such reimbursements shall be made within a commercially
reasonable time after presentation of appropriate documentation but in no event
later than the end of the year immediately following the year in which Executive
incurs such reimbursable expenses, (ii) no such reimbursements or in-kind
benefits will affect any other costs or expenses eligible for reimbursement, or
any other in-kind benefits to be provided, in any other year and (iii) no such
reimbursements or in-kind benefits are subject to liquidation or exchange for
another payment or benefit.
     8. Capitalized terms used herein, unless otherwise defined herein, have the
meaning ascribed to such terms in the Agreement and, except as expressly
provided herein, all provisions of the Agreement shall remain in full force and
effect.
     9. This First Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the date and year first written above.

            BELDEN INC.
      By:   /s/ Glenn Kalnasy         Glenn Kalnasy, on behalf of the Board     
  of Directors of Belden Inc.              By:   /s/ John Stroup         John
Stroup             

3